Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowable over the prior of record.  None of the prior art of record taken alone or in combination thereof shows or fairly suggested a shaving razor cartridge (10, see Fig.1) comprising, among other things, a housing (12) having an upper skin contacting surface (20, see Fig.2), wherein the upper skin contacting surface (20) defines a bifurcated channel (30) having a pair of sub channels (44,46) extending from a first channel (42) that extends into a front face (28, see Figs.1-2) of the housing (12).  
 The most relevant reference is U.S. Patent Application Publication No. 2016/0236364) which shows a shaving razor cartridge (12) comprising:
 a housing (i.e. the frame of the cartridge 12) having a front portion (12a) with a front face (perpendicular to upper skin contacting surface 20) and an upper skin contacting surface (20);
at least one blade (22) mounted to the housing, the blade (22) having a cutting edge extending toward the front portion (12a), wherein the upper skin contacting surface (20) defines a bifurcated channel (26, see Fig.3) having a pair of sub channels (C2,C3, see Fig.4E as annotated below) extending from a first channel (C1) substantially as claimed.

    PNG
    media_image1.png
    649
    812
    media_image1.png
    Greyscale
                 However, the first channel (C1) of the ‘364 reference does not extend into the front face (perpendicular to the upper skin contacting surface 20), and there is no teaching to modify the ‘364 reference by extending the first channel (C1), from which the pair of sub channels (C2,C3) extend, into the front face as claimed.    
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724